DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-11, filed January 28, 2019, which are pending in this application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both the rim of the upper sleeve and the liner rim (p. 4, 4th para.).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 13 in Fig. 9.
The drawings are objected to because Figs. 5 and 7 show multiple separate parts but no bracket or connection line is drawn to indicate how all parts are within Figs. 5 and 7 and Examiner respectfully suggests amending the figures to include an arrow from the skirt to the area on the boot where the skirt fits.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites, "connection means" in several places and Examiner respectfully suggests replacing “connection means” with “connector” or “fastener”.  Correction is required.  See MPEP § 608.01(b).
Specification
The use of the term "Velcro™”, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology, for example, “VELCRO™”.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9, line 2 should recite, “…selected from….”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking mechanisms” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 9 (and claims 8 and 10 at least for depending from a rejected claim) rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 7 recites, “locking mechanisms” which has been interpreted under 35 USC 112(f) but does not have corresponding structure in the written description.  See p. 3, 4th full paragraph, where “locking mechanisms” is listed as a possible method of attaching the skirt to the upper shell rim, but  there is not disclosure of the structure of the locking mechanisms;
Claim 9 recites, “slide lock means” which has been interpreted under 35 USC 112(f) but does not have corresponding structure in the written description.  See p. 3, 4th full paragraph, where “slide lock means” is listed as a possible connector at the upper edge of the skirt, but there is no disclosure of the structure of the slide lock means.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-7, and 9 (and claims 3-4, 8, and 10 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
2 recites the limitation "the group" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the top" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the ankle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 9 recite limitations “locking mechanisms” and “slide lock means” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear how one having ordinary skill in the art can ascertain what structure or structures would read on “locking mechanisms” and “slide lock means.”  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 9 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim(s) 9 is/are rejected because of the presence of the trademark or trade name “Velcro™” in the claim(s).  Applicant is respectfully reminded that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, the claim(s) scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. See: MPEP 2173.05(u).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 (claims 2-10 as best as can be understood) are is/are rejected under 35 U.S.C. 103 as being unpatentable over Reilly (US 2010/0275465) in view of Chen (US 2003/0145484).
	Regarding claim 1, Reilly discloses footwear (100) comprising: a boot shell portion (104); a skirt portion (108) and a straight upper skirt edge (upper edge of 110/112, see Figs. 1A and 2 where at least a portion of this edge can be considered straight); and an upper sleeve (120) with a straight lower sleeve edge (lower most edge of 120, best seen in Fig. 2 where it can also be seen that the edge is straight); wherein the skirt is attached to the upper shell rim along the lower skirt edge (as can be seen in Figs. 1A-2, attached via 214/228; Examiner notes that the term "along" is very broad and has a definition of "on a line or course parallel and close to; continuously beside" (Defn. No. 2 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) and is attached to a lower connection means (214, Examiner notes “lower connection means” has been interpreted under 35 USC 112(f) and 214 of Reilly can be one half of a zipper, see para. 0018 of Reilly, which is the th full para. of the written description of the instant application) along the straight upper skirt edge (see Fig. 2); the upper sleeve is attached to an upper connection means (228, Examiner notes “upper connection means” has been interpreted under 35 USC 112(f) and 228 of Reilly can be the other half of a zipper, see para. 0018 of Reilly, which is the same as Applicant’s disclosed upper connection means, see p. 2, 7th full para. of the written description of the instant application) along the straight lower sleeve edge (see Fig. 2); and the lower and upper connection means are configured to connect to one another (as disclosed in para. 0018).
	Reilly does not expressly disclose wherein the boot shell is distinct structure with an upper shell rim and the skirt is a distinct structure with a lower skirt edge.
	Chen teaches a boot wherein the boot shell (22’ below 232’, see Fig. 6) is distinct structure (as can be seen in Fig. 6) with an upper shell rim (rim at attachment line 232’) and the skirt (22’ and 23’ above 232’, see Fig. 6) is a distinct structure (as can be seen in Fig. 6) with a lower skirt edge (edge at attachment line 232’).
Reilly and Chen teach analogous inventions in the field of boots for outdoor activities.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have distinct skirt and shell portions in the boot of Reilly as taught by Chen in order to be able to make each part of a different material such as materials with different stretch properties in order to better fit the leg of the wearer. 
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so 
Regarding claim 2, Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the instant case, “the footwear is selected from the group consisting of a rubber boot, hiking boot, hiking shoe, winter boot, and winter shoe” is a statement of intended use. And since the boot of the combined reference(s) meets all the structural limitations, it would be capable of performing these functions as it is capable of be used as a hiking boot/shoe or a winter boot/shoe.
Regarding claim 3, Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the instant case, “wherein the footwear is a winter boot” is a statement of intended use. And since the boot of the combined reference(s) meets all the structural limitations, it would be capable of performing these functions as it is capable of be used as a winter boot.

 is configured to fit an insulated boot liner (as 104 of Reilly is capable of having an insulated boot liner as inner layer 212 can be lined, see para. 0017 of Reilly).
Regarding claim 5, the combined footwear of Reilly and Chen discloses wherein the upper sleeve (120 of Reilly) is configured to extend up a user's leg beyond the top of the insulated boot liner (as in a situation where inner layer 212 of Reilly is lined, then 120 of Reilly extends beyond the top of the liner).
Regarding claim 6, the combined footwear of Reilly and Chen discloses wherein the upper skirt edge (upper edge of 110/112, see Figs. 1A and 2 of Reilly) is positioned above the upper shell rim (where 104/108 of Reilly meet as modified by Chen which is rim at attachment line 232’ of Chen) at a distance (as a distance between the two can be seen) to prevent the lower connection means from rubbing against the ankle of a user (as seen in Fig. 1A of Reilly).
Regarding claims 7-8, the combined footwear of Reilly and Chen discloses wherein the skirt (108 of Reilly as modified by 22’ and 23’ above 232’, see Fig. 6 of Chen) is attached to the upper shell rim (rim at attachment line 232’ of Reilly) by stitching (as disclosed in para. 0020 of Chen).
Regarding claims 9-10, the combined footwear of Reilly and Chen discloses wherein the upper (228 of Reilly) and lower connection means (214 of Reilly) are a zipper (as disclosed in para. 0018 of Reilly).
Regarding claim 11, the combined footwear of Reilly and Chen discloses wherein the upper sleeve (120 of Reilly) further comprises a drawstring (124 of Reilly) and toggle .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shown are waterproof shoes and boots with gaiter means analogous to Applicant’s instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732